   8:20-cv-00256-JFB-SMB Doc # 24 Filed: 04/01/21 Page 1 of 2 - Page ID # 98




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

VINCENT NIGRO,

                     Plaintiff,                                       8:20CV256

       vs.
                                                                AMENDED FINAL
NEBRASKA HOME HEALTH - OPCO, LLC,                             PROGRESSION ORDER
NEBRASKA HOME NURSING - OPCO,
LLC, HOME NURSING WITH HEART PC,
and JULIE LAUGHLIN,

                     Defendants.

       THIS MATTER is before the Court on the parties’ Joint Motion to Amend Case
Progression Order. (Filing No. 22.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s first final progression order remain,
and in addition to those provisions, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The next status
              conference to discuss case progression, the parties’ interest in settlement, and
              the trial and pretrial conference settings will be held with the undersigned
              magistrate judge by telephone on July 6, 2021 at 10:00 a.m. Counsel shall use the
              conferencing instructions assigned to this case to participate in the conference.
              (Filing No. 11.)

       2)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of
              the Federal Rules of Civil Procedure is June 30, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by July 15, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not
              be filed without first contacting the chambers of the undersigned magistrate judge
              to set a conference for discussing the parties’ dispute.

       3)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                     The parties do not anticipate calling experts to testify at trial.

       4)     The deposition deadline, including but not limited to depositions for oral
              testimony only under Rule 45, is June 30, 2021.

                  a. The maximum number of depositions that may be taken by the plaintiffs
                     as a group and the defendants as a group is 10.

                  b. Depositions will be limited by Rule 30(d)(1).
8:20-cv-00256-JFB-SMB Doc # 24 Filed: 04/01/21 Page 2 of 2 - Page ID # 99




  5)     The deadline for filing motions to dismiss and motions for summary judgment is
         August 6, 2021.

  6)     The parties shall comply with all other stipulations and agreements recited in their
         Rule 26(f) planning report that are not inconsistent with this order.

  7)     All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be considered
         absent a showing of due diligence in the timely progression of this case and the
         recent development of circumstances, unanticipated prior to the filing of the
         motion, which require that additional time be allowed.

  Dated this 1st day of April, 2021.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
